DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-19 are pending and under instant examination. 
Priority
Acknowledgment is made of applicant's claim for foreign priority to the filing dates of the German Patent Application Serial No. DE102018218945.5 filed on November 7, 2018.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-4, 6, 9-11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schweinsberg et al. (Pub. No.: US 2014/0170100; Pub. Date: Jun. 19, 2014).
	The claims recite a method for the chemical treatment of keratinic fibers, comprising: i. applying a cosmetic composition to keratinic fibers as a pretreatment, and ii. chemically treating the keratinic fibers with an oxidizing agent and/or a reducing agent within a period of from about 5 seconds to about 24 hours after step i., wherein; the cosmetic composition, based on its total weight, comprises from about 0.01 to about 4.00 by weight of a polyorganosiloxane of the formula (I).
	Regarding claims 1-4, 6, 9-11, and 17, Schweinsberg discloses a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with a coloring or lightening agent wherein the hair treatment is oxidative hair treatment and the treating the hair sits within a period from 1 second to 24 hours  after the pretreatment, (abstract and title), wherein the pretreatment composition comprises 4-morpholinomethyl-substituted silicone of formula (v)

    PNG
    media_image1.png
    155
    302
    media_image1.png
    Greyscale
.
and deceth-5 in glycerol ([0298]-[0300]), wherein  the pretreatment composition was not rinsed off before the application of the oxidizing treatment, and the keratinic fibers were blow dried after pretreatment ([0298]-[0300]).
(s) 1-6 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shulze Zur Wiesche (Pub. No.: WO 2016/096449; Pub. Date: Jun. 23, 2016).

While Shulze Zur Wiesche et al. (Pub. No.: WO 2016/096449; Pub. Date: Jun. 23, 2016).publication relied upon for prior art is in German the Shulze Zur Wiesche US Application (Pub. No. US2018/0000701; Date of publication: Jan. 4, 2018) is its equivalent, and the specific portions of the specifications cited in this instant office action will refer to the paragraphs of the US Patent Publication. 

	Regarding claims 1-6 and 17-18 Shulze Zur Wiesche et al. discloses a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with a dye wherein pretreatment sits for a period from 5 second to 24 hours before the dye is (abstract), wherein the pretreatment composition comprises Amodimethicone/Morpholinomethyl Silsesquioxane and deceth-5 in 1 wt%  glycerol  and the dye is an oxidative dye ([0243]-[0249]).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-6, 9-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinsberg et al. (Pub. No.: US 2014/0170100; Pub. Date: Jun. 19, 2014).
	Regarding claims 1-6, 9-11, and 17, Schweinsberg discloses a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with a coloring or lightening agent wherein the hair treatment is oxidative hair treatment and the treating the hair sits within a period from 1 second to 24 hours after the pretreatment, (abstract and title), wherein the pretreatment composition comprises 4-morpholinomethyl-substituted silicone of formula (v)

    PNG
    media_image1.png
    155
    302
    media_image1.png
    Greyscale
.
and deceth-5 in glycerol ([0298]-[0300]) or Amodimethicone/Morpholinomethyl Silsesquioxane [107], wherein  the pretreatment composition was not rinsed off before the application of the oxidizing treatment, and the keratinic fibers were blow dried after pretreatment ([0298]-[0300]).
	Regarding claim 18, Schweinsberg discloses wherein the glycerol is 2.5 wt% [0107].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the copolymer Amodimethicone/Morpholinomethyl Silsesquioxane [107] in glycerol  2.5 wt% [0107] in a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with a coloring or lightening agent wherein the hair treatment is oxidative hair treatment and the treating the hair sits within a period from 1 second to 24 hours after the pretreatment, (abstract and title), wherein the pretreatment composition comprise polyorganosiloxane as disclosed by Schweinsberg, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Schweinsberg had already disclosed for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with a coloring or 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	

	Claim(s) 1-6 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shulze Zur Wiesche (Pub. No.: WO 2016/096449; Pub. Date: Jun. 23, 2016).

While Shulze Zur Wiesche et al. (Pub. No.: WO 2016/096449; Pub. Date: Jun. 23, 2016).publication relied upon for prior art is in German the Shulze Zur Wiesche US Application (Pub. No. US2018/0000701; Date of publication: Jan. 4, 2018) is its equivalent, and the specific portions of the specifications cited in this instant office action will refer to the paragraphs of the US Patent Publication. 

	Regarding claims 1-6, and 12-18 Shulze Zur Wiesche et al. discloses a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the 

While Shulze Zur Wiesche et al. (Pub. No.: WO 2016/096449; Pub. Date: Jun. 23, 2016).publication relied upon for prior art is in German the Shulze Zur Wiesche US Application (Pub. No. US2018/0000701; Date of publication: Jan. 4, 2018) is its equivalent, and the specific portions of the specifications cited in this instant office action will refer to the paragraphs of the US Patent Publication. 

	Regarding claims 1-6 and 12-18 Shulze Zur Wiesche et al. discloses a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with a dye wherein pretreatment sits for a period from 5 second to 24 hours before the dye is (abstract), wherein the pretreatment composition comprises a polyorgano siloxane of formula (I)

    PNG
    media_image2.png
    144
    197
    media_image2.png
    Greyscale
[0057] wherein the polyorgano siloxane comprises copolymer of Amodimethicone/Morpholinomethyl Silsesquioxane,  deceth-5 [0243]-[0249], group of 3-(2-aminoethylamino) propylmethylsiloxy and dimethylsiloxy [0112], 3,3,3-trifluoro-n-propyl,2,2,2',2',2'-hexafluoroisopropyl, heptafluoroisopropyl, o-

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include the polyorganosiloxane of formula (I) wherein the copolymer comprises
Amodimethicone/Morpholinomethyl Silsesquioxane,  deceth-5 [0243]-[0249], group of 3-(2-aminoethylamino) propylmethylsiloxy and dimethylsiloxy [0112], 3,3,3-trifluoro-n-propyl,2,2,2',2',2'-hexafluoroisopropyl, heptafluoroisopropyl, o-chlorophenyl, m-chlorophenyl and p-chlorophenyl radical [0062],  -CH2-CH2-O-CH2-CH2-, -CH2-CH2-NH-CH2-CH2- or -CH2-CH2-NH-CH2-. [0065], Z is selected from hydrogen, methyl  or ethyl, or butyl [0068].  wherein the polyorganosiloxane  comprises branched tridecanols having from 3 to 5 ethylene oxide units and/or from about 10 to about 15 ethylene oxide units [0217] in a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with an oxadative dye wherein the hair treatment is oxidative hair treatment and the treating the hair sits within a period from 5 second to 24 hours after the pretreatment, wherein the pretreatment composition comprise polyorganosiloxane as disclosed by Shulze Zur Wiesche, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to 
Amodimethicone/Morpholinomethyl Silsesquioxane,  deceth-5 [0243]-[0249], group of 3-(2-aminoethylamino) propylmethylsiloxy and dimethylsiloxy [0112], 3,3,3-trifluoro-n-propyl,2,2,2',2',2'-hexafluoroisopropyl, heptafluoroisopropyl, o-chlorophenyl, m-chlorophenyl and p-chlorophenyl radical [0062],  -CH2-CH2-O-CH2-CH2-, -CH2-CH2-NH-CH2-CH2- or -CH2-CH2-NH-CH2-. [0065], Z is selected from hydrogen, methyl  or ethyl, or butyl [0068].  wherein the polyorganosiloxane  comprises branched tridecanols having from 3 to 5 ethylene oxide units and/or from about 10 to about 15 ethylene oxide units [0217].  It would have only required routine experimentation to modify the composition of Shulze Zur Wiesche to include the instantly claimed polyorganosiloxane  as required by the claimed invention
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	Claims 7 and 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinsberg et al. (Pub. No.: US 2014/0170100; Pub. Date: Jun. 19, 2014).as applied to claim 1 above, and further in view of Klenk et al. (Patent No.: 4,834,971; Date of Patent: May 30, 1989).


	However in the same field of endeavor of chemical compositions applied to keratinic fibers, Klenk discloses applying to hair an aluminum salt after an oxidizing agent (abstract), wherein said aluminum salt is aluminium lactate in an amount from 0.2 to % aluminium salt (column 3 line 36-47) and wherein the pH is adjusted from 2 to 6 (column 3 lines 58-60).

	Regarding claim 19, Schweinsberg discloses a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with a coloring or lightening agent wherein the hair treatment is oxidative hair treatment and the treating the hair sits within a period from 1 second to 24 hours  after the pretreatment, (abstract and title), wherein the pretreatment composition comprises 4-morpholinomethyl-substituted silicone of formula (v)

    PNG
    media_image1.png
    155
    302
    media_image1.png
    Greyscale
.
and deceth-5 in glycerol ([0298]-[0300]), wherein  the pretreatment composition was not rinsed off before the application of the oxidizing treatment, and the keratinic fibers were blow dried after pretreatment ([0298]-[0300]).  ]).  But Schweinsberg does not disclose wherein the method comprises a further step of adding a polyvalent metal salt to the keratinic fibers as a post treatment step.

	However in the same field of endeavor of chemical compositions applied to keratinic fibers, Klenk discloses applying to hair an aluminum salt after an oxidizing agent (abstract), wherein said aluminum salt is aluminum lactate in an amount from 0.2 to % aluminum salt (column 3 line 36-47) and wherein the pH is adjusted from 2 to 6 (column 3 lines 58-60).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Schweinsberg et al. and Klenk to include a post treatment step of applying to hair an aluminum salt (abstract), wherein said aluminum salt is aluminum lactate in an amount from 0.2 to 5 % aluminum salt (column 3 line 36-47) and wherein the pH is adjusted from 2 to 6 (column 3 lines 58-60) as disclosed by Klenk in a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with a coloring or lightening agent wherein the hair treatment 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 
	Claims 1-4 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,900,329. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 7 of Patent No. 8,900,329 is directed at a method of chemically treating hair with a pretreatment and subjecting the keratinic fibers to an oxidative hair treatment within  a period after the pretreatment, wherein the pretreatment is found in claim 1.  The instant independent claim is also directed to a method of chemically treating hair with a pretreatment for a defined amount of time that overlaps the pretreatment of the patent’s pretreatment and time, and wherein the treatment includes, but is not limited to  an oxidative agent.  The dependent claims which recite the type of oxidative treatment and the more specific types of precursor polyorganosiloxane overlap between the patented claims and the instant claims.  

	Claims 1-4 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,740,995. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of Patent No. 8,900,329  is directed at a method of chemically treating hair with a pretreatment and subjecting the keratinic fibers to an oxidative lightening treatment within  a period after the pretreatment, wherein the pretreatment is .  

	Claims 1-4 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 8,740,995. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of Patent No. 8,814,952 is directed at a method of chemically treating hair with a pretreatment and subjecting the keratinic fibers to an oxidative lightening treatment within a period after the pretreatment, wherein the pretreatment is found in claims 1, 2, 10, and 11.  The instant independent claim is also directed to a method of chemically treating hair with a pretreatment for a defined amount of time that overlaps the pretreatment of the patent’s pretreatment and time, and wherein the treatment includes, but is not limited to an oxidative agent.  The dependent claims which recite the type of oxidative treatment and the more specific types of precursor polyorganosiloxane overlap between the patented claim 1 and the instant claims.  Additionally, there is overlap with respect to the time off application of the pretreatment to the treatment in the instant dependent claim and the patented dependent claims 10 and 11. 

s 1-4 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 8,740,995. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of Patent No. 8,790,417 is directed at a method of chemically treating hair with a pretreatment and subjecting the keratinic fibers to an oxidative lightening treatment within a period after the pretreatment, wherein the pretreatment is found in claim 1.  The instant independent claim is also directed to a method of chemically treating hair with a pretreatment for a defined amount of time that overlaps the pretreatment of the patent’s pretreatment and time, and wherein the treatment includes, but is not limited to an oxidative agent.  The dependent claims which recite the type of oxidative treatment and the more specific types of precursor polyorganosiloxane overlap between the patented claim 1 and the instant claims.  Additionally, there is overlap with respect to drying the hair in the instant dependent claims and the patented dependent claims. 
Conclusion
No claims are allowed.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617